                                                                                      . ·~· '    ~· . .
                                                                          USDCSDNY
                                                                    I
                                                                   i!
                                                                   i .,
                                                                       ·noclrM.ENT
                                                                          ELECrnONlCALLY FILBD .
UNITED STATES DISTRICT COURT
                                                                   1
                                                                       tooc #:                                     .
SOUTHERN DISTRICT OF NEW YORK                                      bBATE FilED: ~) I 1lf lt1
                                                                          ~   :   '


 United States of America

                V.                                                                              15 Cr. 854 (SHS)

 Lessage Jean Baptiste,
                            Defendant.


               Order re: Attorney-Client Privilege Waiver (Informed Consent)
       WHEREAS Defendant Lessage Jean Baptiste has moved for his guilty plea to be vacated

on the ground of ineffective assistance of counsel; and

       WHEREAS the Government, after reviewing the motion papers, has concluded that the

testimony of Petitioner's former counsel, Matthew Meyers, Esq. ("Counsel"), will be needed in

order to allow the Government to respond to certain aspects of the motion; and

       WHEREAS the Court, after reviewing the motion papers, is satisfied that the testimony of

Counsel is needed in order to allow the Government to respond to the motion ; and

       WHEREAS by making the motion, the movant has waived the attorney-client privilege as

a matter of law; and

       WHEREAS the Court is cognizant that, absent court order or informed consent, ethical

concerns may inhibit Counsel from disclosing confidential information relating to a prior client

even in the absence of a privilege, see, e.g., ABA Standing Comm. on Ethics and Prof.

Responsibility Formal Op. 10-456 (July 14, 2010), Disclosure of Information to Prosecutor When

Lawyer 's Former Client Brings Ineffective Assistance of Counsel Claim,
          IT IS HEREBY ORDERED that Counsel shall give sworn testimony, in the form of an

affidavit or affirmation, addressing the allegations of ineffective assistance of counsel made by

movant; and it is further

          ORDERED that Defendant Lessage Jean Baptiste execute and return to this court within

30 days from today' s date the accompanying "Attorney-Client Privilege Waiver (Informed
                   /"ffi.s C¼,<rea.,i- o:\b,~ ;~ c\,i~ -fo at!;6','sf h1VY\   ,n itc.cr~~
Consent)" form .Jf lf the document is not received by tlie court within 30 days from tod~y's date,

the court will deny the defendant's motion, on the ground that the movant failed to authorize the

disclosure of information needed to permit the Government to respond to the motion ; and it is

further

          ORDERED that the Government shall be permitted an additional 14 days from the receipt

of said executed "Attorney-Client Privilege Waiver (Informed Consent)" form to obtain sworn

testimony from Counsel and file its opposition and any additional supporting papers with this

Court.

Dated: New York, l:f_w York
       Novemberl /, 2019



                                                                     NEYH. STEIN
                                                                     DISTRICT JUDGE




                                                 2
